Case 1:19-cv-05284-ENV-SMG Document 30 Filed 12/22/20 Page 1 of 2 PageID #: 116




                                                                              December 22, 2020
 VIA ECF
 --------------------------------------------
 Honorable Steven M. Gold                                APPLICATION TO WITHDRAW
 United States Magistrate Judge                          MOTION TO BE RELIEVED____
 Unites States District Court for the
 Eastern District of New York
 225 Cadman Plaza
 Brooklyn, NY 11201
                            RE: Poulmentis v. Plaza Patisserie, et al.
                                     Docket No. 1:19-cv-05284-ENV-SMG

 Dear Honorable Steven M. Gold:

        This office represents Defendants Plaza Patisserie and Chris Kouvaros with regard to the
 above-captioned matter. We have reached out to Chris Kouvaros and advised him that Your
 Honor directed, in an Order, dated December 22, 2020, via ECF, as follows:

                 Plaintiff may move to enforce the settlement by January 8, 2021. If
                 counsel for defendants still seeks to be relieved, he may so advise
                 the Court and, if possible, shall indicate whether defendants
                 consent to the motion or seek to be heard.

         Although Chris Kouvaros told our office that he does not oppose our motion to be
 relieved, because of the potential exposure to him personally in the face of imminent collection
 efforts by plaintiff’s counsel, we cannot in good conscience abandon him at this point.
 Therefore, we will continue the representation of Chris Kouvaros until he affirmatively
 terminates our firm or until the case itself is terminated and closed. We represent that we will not
 be billing the defendants for this continued representation, and he is still invited to participate in
 all proceedings using our office’s access to remote appearances.

         Wherefore, the undersigned requests that Pardalis & Nohavicka LLP’s motion to be
 relieved as counsel be withdrawn.

                                                    Respectfully submitted,

                                                    PARDALIS & NOHAVICKA, LLP

                                           By:      _/s/Joseph D, Nohavicka__________
                                                    Joseph D. Nohavicka
                                                       1
         35-10 BROADWAY, SUITE 201, ASTORIA, NY 11106 | 950 THIRD AVENUE, 25TH FLOOR, NEW YORK, NY 10022
                   P: 718.777.0400 | F: 718.777.0599 | contact@pnlawyers.com | www.pnlawyers.com
Case 1:19-cv-05284-ENV-SMG Document 30 Filed 12/22/20 Page 2 of 2 PageID #: 117
 cc: Chris Kouvaros




                                                      2
        35-10 BROADWAY, SUITE 201, ASTORIA, NY 11106 | 950 THIRD AVENUE, 25TH FLOOR, NEW YORK, NY 10022
                  P: 718.777.0400 | F: 718.777.0599 | contact@pnlawyers.com | www.pnlawyers.com
